637DETAILED ACTION
Acknowledgements
The amendment filed 05/18/2021 is acknowledged.
Claims 1-6 and 12-20 are pending.
Claims 1-6 and 12-20 have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 05/18/2021 is acknowledged.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Insufficient Antecedent Basis
Claims 2 and 13 recite the limitation “periodically executing a validation function for the total crypto-assets in the escrow vault…” in line 6 of claim 2 and line 5 of claim 13 respectively.
Claim 12 recites the limitation “updating a balance…with the customer account…” in line 13 of claim 12.
Claim 18 recites the limitation “wherein the whitelist is stored ...” in line 1 of claim 18.
Claims 13-20 are also rejected as each depends from claim 12.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for
the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale
supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set
forth in section 102, if the differences between the subject matter sought to be patented and the prior
art are such that the subject matter as a whole would have been obvious at the time the invention was
made to a person having ordinary skill in the art to which said subject matter pertains. Patentability
shall not be negatived by the manner in which the invention was made.

Claims 1, 12, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Application Publication US20180089760A1 (“Stradling et al.”) in view of US Patent Publication US9892460B1 (“Winklevoss et al.”).

Regarding claim 1 and 12, Stradling et al. teaches:
at least one memory for storing a customer account; and (Fig. 1, items 125 and 130)
at least one processor communicably coupled to the at least one memory, the memory including executable instructions which when executed by the at least one processor configure the system for: (Fig. 1)
receiving an electronic request to instantiate a composite crypto-asset data structure, the composite crypto-asset data structure corresponding to a composite template defining a plurality of types of crypto-assets and their respective quantities represented by the composite crypto-asset data structure; (Fig. 3; paras 0110-0111 and 0210)
generating a plurality crypto-asset transactions to acquire the quantities of the plurality of types of crypto-assets defined by the composite template; (Fig. 2; paras 0117-0130)
updating a balance of the composite crypto-asset data structure associated with the customer account based on a quantity associated with the electronic request; (abs; para 0076)
wherein the composite crypto-asset data structure is a smart contract data object stored on a publicly accessible blockchain distributed ledger network, (para 0049)  and wherein the smart contract data object includes logical instructions, which when triggered as one or more monitored conditions are satisfied, cause state transitions of the smart contract data object (paras 0071-0072)
Stradling et al. does not teach:
storing cryptographic keys corresponding to the acquired quantities of the plurality of types of crypto-assets in an escrow vault; and
However, Winklevoss et al.. teaches:
storing cryptographic keys corresponding to the acquired quantities of the plurality of types of crypto-assets in an escrow vault; and (Figs. 4A-D items 70-1-3; col 27 ln 55 – col 28 ln 12, col 34 ln 16 – ln 27)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling
date of the invention to modify the System and Method of Providing a Multi-asset Rebalancing Mechanism of Stradling et al. by adding the feature of utilizing escrow vault to store cryptoassets keys in accordance with the teaching of Winklevoss et al.. This modification provides a secure way for customers to store assets.
With respect to the limitation “states that include at least a minting state, a transaction state, a redemption state, and a burn state”, it describes the transition states of smart contract. However, the description of the transition states is not used to perform any of the recited steps/functions.  Therefore, it is non-functional descriptive material. (See MPEP 2111.05 I-III) ( In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994)).

Regard claim 17, Stradling et al. in view of Winklevoss et al. discloses all the limitations as described above. Stradling et al. further discloses:
wherein the composite crypto-asset data structure is based on a ERC-20 token standard. (para 0076)

Regard claim 19, Stradling et al. in view of Winklevoss et al. discloses all the limitations as described above. Winklevoss et al. further discloses:
wherein the escrow vault includes one or more cold storage wallets. (col 34 ln 28 - ln32)

Regard claim 20, Stradling et al. in view of Winklevoss et al. discloses all the limitations as described above. Stradling et al. further discloses:
wherein the state transitions occur responsive to data messages transmitted through the publicly accessible blockchain distributed ledger network. (paras 0146-0147)

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US Application Publication US20180089760A1 (“Stradling et al.”) in view of US Patent Publication US9892460B1 (“Winklevoss et al.”), and in further view of US Patent Publication US10909509B1 (“Kurani”).

Regard claims 2 and 13, Stradling et al. in view of Winklevoss et al. discloses all the limitations as described above. Stradling et al. further discloses:
wherein the composite crypto-asset data structure includes a reference data payload that maintains one or more pre-calculated products based on a plurality of different quantity sizes that is populated as new product operations are conducted, (Fig. 12; paras 0169-0170, 0178) 
utilizing the reference data payload to determine an amount of crypto-assets of a particular type, where a quantity indicated in the corresponding composite crypto-asset data structure has already been pre-calculated, and conducting a calculation of the amount of crypto-assets of a particular type only when the quantity indicated in the corresponding composite crypto-asset data structure has not been pre-calculated.(Fig. 13; paras 0177-0178)
Stradling et al. and Winklevoss et al. do not disclose:
and wherein the executable instructions further configured the at least one processor for:
periodically executing a validation function for reconciling the total crypto-assets in the escrow vault against all outstanding composite crypto-asset data structures by conducting a block-traversal of all outstanding composite crypto-asset data structures, 
However, Kurani teaches:
and wherein the executable instructions further configured the at least one processor for:
periodically executing a validation function for reconciling the total crypto-assets in the escrow vault against all outstanding composite crypto-asset data structures by conducting a block-traversal of all outstanding composite crypto-asset data structures, (col 7 ln 9 - 41).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling
date of the invention to modify the combined system of Stradling et al. and Winklevoss et al. by adding the feature of total assets reconciliation in accordance with the teaching of Kurani. This modification provides a mechanism for financial institution to track its cryptoassets accurately. (Kurani, col 4 ln 27-34).

Claims 3-5, 14-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Application Publication US20180089760A1 (“Stradling et al.”) in view of US Patent Publication US9892460B1 (“Winklevoss et al.”), and in further view of US Application Publication US20190289019A1 (“Thekadath et al.”).

Regard claims 3 and 14, Stradling et al. in view of Winklevoss et al. discloses all the limitations as described above. Stradling et al. further discloses:
wherein the composite crypto-asset data structure is instantiated responsive to receiving the electronic request, the composite crypto-asset data structure storing a data payload including a cryptographic address representing a current owner of the composite crypto-asset, and (Fig. 3; paras 0110-0111, 0178)
Stradling et al. and Winklevoss et al. do not disclose:
wherein the at least one memory stores a periodically updated whitelist data structure, and wherein upon instantiation the cryptographic address is added to the whitelist data structure; the system comprising a data message interface configured for:
communicating one or more data messages with one or more external compliance validation systems, the one or more data messages including at least instructions for periodically updating whitelist data structure.
However, Thekadath et al. discloses:
wherein the at least one memory stores a periodically updated whitelist data structure, and wherein upon instantiation the cryptographic address is added to the whitelist data structure; (para 0098)
the system comprising a data message interface configured for:
communicating one or more data messages with one or more external compliance validation systems, the one or more data messages including at least instructions for periodically updating whitelist data structure. (para 0221)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling
date of the invention to modify the combined system of Stradling et al. and Winklevoss et al. by adding the feature of whitelist in accordance with the teaching of Thekadath et al.. This modification provides financial institutions a mechanism to compliant with financial regulatory rules in conducting cryptoassets transaction. (Thekadath et al., para 0098)

Regard claims 4 and 15, Stradling et al. in view of Winklevoss et al., and in further view of Thekadath et al. discloses all the limitations as described above. Stradling et al. further discloses:
receiving a transfer request to transfer a second quantity of the composite crypto-asset data structure associated with the customer account to a destination blockchain address; (para 0076)
updating the balance of the composite crypto-asset data structure associated with the customer account based on the second quantity of the composite crypto-asset data structure to be transferred; and (para 0076)
triggering generation of a crypto-asset token corresponding to the second quantity of the of the composite crypto-asset data structure to be transferred, and transfer of the crypto-asset token to the destination blockchain address stored on the data payload of the composite crypto-asset data structure. (para 0076)

Regard claims 5 and 16, Stradling et al. in view of Winklevoss et al., and in further view of Thekadath et al. discloses all the limitations as described above. Stradling et al. further discloses:
receiving a decompose request from the cryptographic address representing the current owner of the composite crypto-asset to decompose a second quantity of the composite crypto-asset data structure associated with the customer account; (para 0051)
updating the balance of the composite crypto-asset data structure associated with the customer account based on the second quantity of the composite crypto-asset data structure to be transferred;  (para 0076)
if the cryptographic address exists on the periodically updated whitelist data structure, using the cryptographic keys corresponding to the plurality of types of crypto-assets in an escrow vault, transferring quantities of the plurality of types of crypto-assets, corresponding to the second quantity, from addresses associated with the escrow account to addresses associated with the customer account. (para 0076)
Thekadath et al. discloses:
determining whether the cryptographic address exists on the periodically updated whitelist data structure; and (para 0098)

Regard claim 18, Stradling et al. in view of Winklevoss et al. discloses all the limitations as described above. Stradling et al. further discloses:
[blockchain ledger] is publicly accessible blockchain distributed ledger network. (paras 0088, 0140, 0147)
Stradling et al. and Winklevoss et al. do not disclose:
wherein the whitelist is stored as a reference payload on the [blockchain ledger].
However, Thekadath et al. discloses:
wherein the whitelist is stored as a reference payload on the [blockchain ledger]. (para 0098)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling
date of the invention to modify the combined system of Stradling et al. and Winklevoss et al. by adding the feature of whitelist in accordance with the teaching of Thekadath et al.. This modification provides financial institutions a mechanism to compliant with financial regulatory rules in conducting cryptoassets transaction. (Thekadath et al., para 0098)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US Application Publication US20180089760A1 (“Stradling et al.”) in view of US Patent Publication US9892460B1 (“Winklevoss et al.”), and in further view of US Application Publication US20150170112A1 (“DeCastro”).

Regard claim 6, Stradling et al. in view of Winklevoss et al. discloses all the limitations as described above. Stradling et al. further discloses:
receiving a sell request to sell a second quantity of the composite crypto-asset data structure associated with the customer account; (Fig. 2; paras 0063, 0092)
updating the balance of the composite crypto-asset data structure associated with the customer account based on the second quantity of the composite crypto-asset data structure to be transferred; (abs; para 0076)
Winklevoss et al. discloses:
using the cryptographic keys corresponding to the plurality of types of crypto-assets in an escrow vault, transferring quantities of the plurality of types of crypto-assets, corresponding to the second quantity of the composite crypto-asset data structure, from addresses associated with the escrow account to addresses associated with a crypto-asset exchange; and (col 46 ln 37 - 59)
Stradling et al. and Winklevoss et al. do not disclose:
updating a fiat balance associated with the customer account based on fiat amounts received from transferring the quantities of the plurality of types of crypto-assets.
However, DeCastro discloses:
updating a fiat balance associated with the customer account based on fiat amounts received from transferring the quantities of the plurality of types of crypto-assets. (paras 0079, 0087 and 0094)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling
date of the invention to modify the combined system of Stradling et al. and Winklevoss et al. by adding the feature of updating fiat account in accordance with the teaching of DeCastro. This modification provides an easy way for customers to exchange crypto-assets to fiat currency (DeCastro, para 0012).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yingying Zhou whose telephone number is 571-272-5308.  The examiner can normally be reached on Monday-Friday 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YINGYING ZHOU/Examiner, Art Unit 3685  

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685